Exhibit 10.2

 

 

NOTE PURCHASE AGREEMENT

 

among

 

THE INVESTORS REFERRED TO HEREIN

 

and

 

THE SELLERS REFERRED TO HEREIN

 

July 28, 2017

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

ARTICLE II

PURCHASE AND SALE

4

 

 

 

2.1

Agreement to Sell and Purchase

4

 

 

 

2.2

Closing

4

 

 

 

2.3

Deliveries

4

 

 

 

2.4

Closing Conditions

5

 

 

 

2.5

Acknowledgement

6

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

6

 

 

 

3.1

Representations and Warranties of the Investor

6

 

 

 

3.2

Representations and Warranties of the Sellers

8

 

 

 

ARTICLE IV

INDEMNIFICATION

9

 

 

 

4.1

Indemnification of Investors

9

 

 

 

4.2

Limitations on Indemnification

10

 

 

 

4.3

Procedures

10

 

 

 

ARTICLE V

MISCELLANEOUS

12

 

 

 

5.1

Termination

12

 

 

 

5.2

Fees and Expenses

12

 

 

 

5.3

Entire Agreement

12

 

 

 

5.4

Notices

12

 

 

 

5.5

Amendments; Waivers

13

 

 

 

5.6

Headings

13

 

 

 

5.7

Successors and Assigns

13

 

 

 

5.8

No Third-Party Beneficiaries

13

 

 

 

5.9

Governing Law

13

 

 

 

5.10

Survival

14

 

 

 

5.11

Execution

14

 

 

 

5.12

Severability

14

 

 

 

5.13

Remedies

14

 

 

 

5.14

Independent Nature of Sellers’ Obligations and Rights

14

 

 

 

5.15

Independent Nature of Investors’ Obligations and Rights

15

 

 

 

5.16

Construction

15

 

i

--------------------------------------------------------------------------------


Exhibit 10.2

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is dated as of July 28, 2017, by
and among each investor listed on Schedule 1 attached hereto (each, including
its successors and assigns, an “Investor” and collectively the “Investors”), PJC
Investments, LLC, a Texas limited liability company (“PJC”), and each seller
listed on Schedule 1 attached hereto (each, including its successors and
assigns, a “Seller” and collectively the “Sellers”).

 

WHEREAS, Emergent Capital, Inc., a Florida corporation (the “Company”), has
issued $30,000,000 in aggregate principal amount of 15% Senior Secured Notes due
2018 (the “Senior Notes”);

 

WHEREAS, it is contemplated that the Senior Notes will be amended and will then
constitute $30,000,000 in aggregate principal amount of 8.5% Senior Notes due
2021 (“New Senior Notes” and, together with the Senior Notes, the “Notes”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, each
Seller, severally and not jointly, desires to sell the principal amount of
Senior Notes set forth opposite such Seller’s name on Schedule 1 and each
Investor desires to purchase the amount of New Senior Notes to be allocated
among the Investors as set forth on Schedule 1, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

 

ARTICLE I                                DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms have the meanings indicated in this Section 1.1:

 

“Affiliate” means, in respect of any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, the first Person.  With respect to an Investor, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Investor will be deemed to be an Affiliate
of such Investor.

 

“Applicable Law” means, with respect to any Person, all provisions of Law that
apply to such Person and such Person’s activities, assets and property.

 

“Claim” shall have the meaning ascribed to such term in Section 4.3.

 

“Claim Notice” shall have the meaning ascribed to such term in Section 4.3.

 

“Closing” means the closing of the purchase and sale of the Notes pursuant to
Section 2.2.

 

1

--------------------------------------------------------------------------------


 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and (x) all
conditions precedent to (i) each Investor’s obligations to pay the Purchase
Price and (ii) each Sellers’ obligations to deliver the Notes have been
satisfied or waived and (y) the required conditions, actions, deliveries and
approvals set forth in Article II of the Master Transaction Agreement have been
met, completed, made and obtained, as appropriate, or waived, by the relevant
party thereunder.

 

“Contemplated Transactions” means the Transactions as that term is defined in
the Master Transaction Agreement and the Sale Participation Fee as that term is
defined in certain Exchange Participation Agreements dated April 7, 2017 between
the Company and the Sellers party thereto.

 

“Contract” means any written or oral contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, commitment or other arrangement or agreement.

 

“Equitable Exceptions” means, with respect to the enforceability of any
obligation, that such obligation is subject to (a) applicable bankruptcy,
insolvency, moratorium, receivership, assignment for the benefit of creditors or
other similar state or federal laws affecting the rights and remedies of
creditors generally (including, without limitation, fraudulent conveyance or
transfer laws) and judicially developed doctrines in this area, such as
equitable subordination and substantive consolidation of entities and
(b) equitable principles (whether considered in a proceeding in equity or at
law).

 

“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof,
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission or
instrumentality of the United States or another nation or jurisdiction, any
State of the United States or any political subdivision of any thereof, any
court, tribunal or arbitrator, or any self-regulatory organization.

 

“Indebtedness” means Indebtedness as that term is defined in the Master
Transaction Agreement.

 

“Indemnified Party” shall have the meaning ascribed to such term in Section 4.1.

 

“Indemnifying Party” shall have the meaning ascribed to such term in
Section 4.1.

 

“Indenture” means the Indenture dated as of March 11, 2016 between Emergent and
the Trustee pursuant to which the Senior Notes were issued.

 

“Investor” or “Investors” shall have the meaning ascribed to such term in the
Recitals.

 

“Judicial Authority” means any court, arbitrator, special master, receiver,
tribunal or similar body of any kind (including any Governmental Authority
exercising judicial powers or functions of any kind).

 

2

--------------------------------------------------------------------------------


 

“Law” means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, Order, regulatory policy statement or similar
guidance, binding directive or decree of any Governmental Authority or Judicial
Authority.

 

“Legal Proceedings” means any judicial, administrative or arbitral claim,
action, complaint, hearing, petition, suit, mediation, litigation,
investigation, examination, inspection or other proceeding, at law or in equity,
in any case, by or before a Governmental Authority or Judicial Authority.

 

“Liabilities” means any and all Indebtedness, liabilities, obligations,
deficiencies, penalties, assessments, fines, claims, causes of action or other
losses, fees, costs or expenses, whether accrued or fixed, absolute or
contingent, matured or unmatured, due or to become due and whether arising under
any Order, Contract or otherwise.

 

“Losses” shall have the meaning ascribed to such term in Section 4.1.

 

“Master Transaction Agreement” means those certain Master Transaction Agreements
dated as of March 15, 2017 or May 12, 2017, as amended, supplemented or
otherwise modified from time to time, by and among the Company, PJC Investments,
LLC and the applicable Consenting Convertible Note Holders (as defined therein)
party thereto.

 

“Material Adverse Effect” means Material Adverse Effect as that term is defined
in the Master Transaction Agreement.

 

“Note Registrar” shall have the meaning ascribed to such term in the Indenture.

 

“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, award assessment, arbitration award, or order (including any consent
decree or cease and desist order) of any kind of any Governmental Authority or
Judicial Authority.

 

“Permit” means any consent, franchise, license, approval, authorization,
registration, certificate, certification or permit issued or granted by any
Governmental Authority.

 

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other entity

 

“PJC” shall have the meaning ascribed to such term in the Recitals.

 

“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” means all registration statements, prospectuses, reports,
schedules, forms, statements, and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by the Company with or to the SEC since January 1, 2011.

 

3

--------------------------------------------------------------------------------


 

“Seller” and “Sellers” shall have the meaning ascribed to such terms in the
Recitals.

 

“Senior Notes” shall have the meaning ascribed to such term in the Recitals.

 

“Trading Day” means a day on which the primary Trading Market of the Common
Stock is open for trading.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the New York
Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the NASDAQ Global Select
Market, the NASDAQ Capital Market, the OTCQX and the OTCQB (or any of their
respective successors).

 

“Transaction Documents” means the Transaction Documents as that term is defined
in the Master Transaction Agreement.

 

“Transferee Certificate” means a certificate substantially in the form of
Exhibit B-2 annexed to the Indenture.

 

“Transferor Certificate” means a certificate substantially in the form of
Exhibit B-1 annexed to the Indenture.

 

“Trustee” means Wilmington Trust, National Association, as indenture trustee
under the Indenture.

 

ARTICLE II                           PURCHASE AND SALE

 

2.1                               Agreement to Sell and Purchase.  At the
Closing, each Investor will purchase from each of the Sellers, and each Seller
will, severally and not jointly, sell to such Investor, the principal amount of
Notes set forth opposite such Seller’s name on Schedule 1 for an aggregate
purchase price set forth opposite such Investor’s name on Schedule 1; provided,
however, that the Investors shall purchase and the Sellers shall sell all of the
Senior Notes held by such Sellers.  The aggregate purchase price for the Notes
shall be equal to the face amount of each Note plus accrued and unpaid interest
thereon (the “Purchase Price”).

 

2.2                               Closing.  On the Closing Date, each Investor
shall deliver to each Seller via wire transfer to the account as specified in
writing by such Seller immediately available funds equal to its Purchase Price
as set forth on Schedule 1 and each Seller shall deliver to the Trustee and Note
Registrar its respective Notes and the other items set forth in Section 2.3
issuable at the Closing.  Upon satisfaction of the conditions set forth in
Sections 2.3 and 2.4, the Closing shall occur at the offices of Kelley Drye &
Warren LLP, 101 Park Avenue, New York, NY 10178, or such other location as the
parties shall mutually agree.

 

2.3                               Deliveries.

 

4

--------------------------------------------------------------------------------


 

(a)                                 On the Closing Date, each Seller shall
deliver or cause to be delivered to the Trustee and Note Registrar pursuant to
the terms of the Indenture, each of the following:

 

(i)                                     the certificated Notes being sold by
such Seller, as set forth on Schedule 1;

 

(ii)                                  an executed Transferor Certificate
relating to the transfer of the Notes to the relevant Investor;

 

(iii)                               such other documents as the Note Registrar
or Trustee may require in connection with the transfer of such Notes; and

 

(iv)                              such other documents relating to the
transactions contemplated by the Transaction Documents as each of the Investors
or its respective counsel may reasonably request.

 

(b)                                 On the Closing Date, the Investors shall
deliver or cause to be delivered to the Trustee and Note Registrar or to each
Seller, as noted, the following:

 

(i)                                     such Seller’s Purchase Price by wire
transfer to the account as specified in writing by such Seller;

 

(ii)                                  an executed Transferee Certificate
relating to the transfer of the Notes to the Note Registrar or Trustee;

 

(iii)                               such other documents as the Note Registrar
or Trustee may require in connection with the transfer of such Notes; and

 

(iv)                              such other documents relating to the
transactions contemplated by the Transaction Documents as such Seller or its
counsel may reasonably request.

 

2.4                               Closing Conditions.

 

(a)                                 The obligations of each of the Investors
hereunder in connection with the Closing are subject to the following conditions
being met:

 

(i)                                     the accuracy in all material respects
when made and on the Closing Date of the representations and warranties of the
Sellers contained herein;

 

(ii)                                  all obligations, covenants and agreements
of the Sellers required to be performed at or prior to the Closing Date shall
have been performed;

 

(iii)                               the delivery by the Sellers of the items set
forth in Section 2.3(a) of this Agreement; and

 

(iv)                              the consummation of the Contemplated
Transactions is occurring contemporaneously with the Closing.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The respective obligations of each Seller
hereunder in connection with the Closing are subject to the following conditions
being met:

 

(i)                                     the accuracy in all material respects on
the Closing Date of the representations and warranties of the Investors
contained herein;

 

(ii)                                  all obligations, covenants and agreements
of the Investors required to be performed at or prior to the Closing Date shall
have been performed;

 

(iii)                               the delivery by the Investors of the items
required to be delivered to such Seller set forth in Section 2.3(b) of this
Agreement;

 

(iv)                              there shall have been no Material Adverse
Effect with respect to the Company since the date hereof; and

 

(v)                                 the consummation of the Contemplated
Transactions is occurring contemporaneously with the Closing.

 

2.5                               Acknowledgement. The parties hereto
acknowledge that, solely in order to facilitate the sale of the Notes from the
various Sellers to the various Investors and as an accommodation to the Sellers
and the Investors, in connection with the Closing, (i) the Sellers will transfer
the Notes to PJC, (ii) PJC will amend the Senior Notes to become New Senior
Notes, and (iii) PJC will immediately transfer the New Senior Notes to the
Investors in accordance with the allocation set forth on Schedule 1.
Notwithstanding the transfer of the Notes to PJC by the Sellers, each Investor
shall be responsible for paying its share of the Purchase Price to the Sellers
as set forth opposite such Investor’s name on Schedule 1 as a condition to
Closing.

 

ARTICLE III                      REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Investor.  Each Investor for itself and no other Investor, hereby severally
represents and warrants as of the date hereof and as of the Closing Date to each
Seller as follows:

 

(a)                                 Existence; Good Standing.  It is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation and has all requisite power and
authority to own and operate its properties and to conduct its business, as
conducted and planned to be conducted as of the date hereof.

 

(b)                                 Authority; Enforceability.  It has the
requisite corporate or other entity (as applicable) power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is or shall be a party, to perform its obligations hereunder and thereunder,
and to consummate the transactions contemplated herein and therein.  The
execution and delivery by it of this Agreement and the other Transaction
Documents to which it is or shall be a party, the performance of its obligations
hereunder and thereunder, and the consummation by it of the transactions
contemplated herein and therein have been duly authorized by all requisite
corporate or other entity (as applicable) action on its part and no other
corporate or other entity (as applicable) authorization or proceedings on its
part is required therefor.  This Agreement and each other Transaction

 

6

--------------------------------------------------------------------------------


 

Document to which it is or shall be a party has been or shall be duly executed
and delivered by it, as the case may be, and, assuming the due authorization,
execution and delivery of this Agreement and such other Transaction Documents by
the other parties hereto and thereto, each constitutes or shall constitute the
legal, valid and binding obligation of the Investor, enforceable against it in
accordance with its terms, except for the Equitable Exceptions.

 

(c)                                  Approvals.  No notices are required to be
delivered to, and no approvals and consents are required to be obtained from,
the board of directors (or similar governing body, as applicable) or
stockholders or equity holders of each Investor under: (i) Applicable Law;
(ii) the organizational documents of the Investor; or (iii) any Contract to
which such Investor is a party in connection with the execution and delivery by
it of this Agreement and the other Transaction Documents to which it is or shall
become a party and the consummation of the transactions contemplated herein and
therein.

 

(d)                                 No Conflicts.  Neither the execution,
delivery or performance by an Investor of the Transaction Documents to which it
is or shall be a party, nor the consummation by such Seller of the Contemplated
Transactions herein or therein, does or shall violate, conflict with, breach or
constitute a default under, or shall violate, conflict with, breach or
constitute a default under (in each case, with or without the giving of notice,
the lapse of time or both) any of the provisions of: (i) any of the
organizational documents of such Seller; (ii) any Contract; (iii) any Applicable
Law; or (iv) any Permit or Order or judgment applicable to such Investor.

 

(e)                                  All Necessary Consents.  Neither the
execution, delivery or performance by such Investor of this Agreement and the
other Transaction Documents to which it is or shall be a party, nor the
consummation by such Investor of the transactions contemplated herein or
therein, does or will: (i) require such Investor to obtain or make any consent,
waiver, approval, authorization, Order or Permit of, declaration, filing or
registration with, other action by, or notification to, any Governmental
Authority or other authority of any kind; or (ii) require the consent, waiver,
approval, authorization, notification or action of, by or to (as applicable) any
other Person pursuant to the terms and conditions of any Contract in order to
avoid any breach, default, violation, termination, modification or prepayment
thereunder and to avoid the acceleration or cancellation of any rights or
obligations thereunder.

 

(f)                                   Brokers.  No broker, finder, investment
banker or other Person has been engaged by such Investor that is entitled to any
brokerage, finder’s or other fee or commission from such Investor in connection
with the transactions contemplated herein.

 

(g)                                  Access to Information.  Each Investor
acknowledges that it has reviewed the SEC Reports and the Transaction Documents
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of investing in the Notes; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospectus sufficient to enable it to evaluate its investment; and (iii) the
opportunity

 

7

--------------------------------------------------------------------------------


 

to obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the Notes.  Neither such inquiries nor any
other investigation conducted by or on behalf of such Investor or its
representatives or counsel shall modify, amend or affect such Investor’s right
to rely on the truth, accuracy and completeness of the SEC Reports and the
Transaction Documents, and the Company’s representations and warranties
contained in the Transaction Documents.

 

Each of the Sellers acknowledges and agrees that each Investor has not made any
representations or warranties with respect to the Contemplated Transactions
other than those specifically set forth in this Section 3.1.

 

3.2                               Representations and Warranties of the Sellers.

 

Each Seller, for itself and no other Seller, hereby severally represents and
warrants as of the date hereof and as of the Closing Date to each Investor as
follows:

 

(a)                                 Existence; Good Standing.  If an entity, it
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation and has all requisite power and
authority to own and operate its properties and to conduct its business, as
conducted and planned to be conducted as of the date hereof.

 

(b)                                 Authority; Enforceability.  If an entity, it
has the requisite corporate or other entity (as applicable) power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is or shall be a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated herein and therein. 
If an entity, the execution and delivery by it of this Agreement and the other
Transaction Documents to which it is or shall be a party, the performance of its
obligations hereunder and thereunder, and the consummation by it of the
transactions contemplated herein and therein have been duly authorized by all
requisite corporate or other entity (as applicable) action on its part and no
other corporate or other entity (as applicable) authorization or proceedings on
its part is required therefor.  This Agreement and each other Transaction
Document to which it is or shall be a party has been or shall be duly executed
and delivered by it, as the case may be, and, assuming the due authorization,
execution and delivery of this Agreement and such other Transaction Documents by
the other parties hereto and thereto, each constitutes or shall constitute the
legal, valid and binding obligation of such Seller, enforceable against it in
accordance with its terms, except for the Equitable Exceptions.

 

(c)                                  Approvals.  If an entity, no notices are
required to be delivered to, and no approvals and consents are required to be
obtained from, the board of directors (or similar governing body, as applicable)
or stockholders or equity holders of such Seller under: (i) Applicable Law;
(ii) the organizational documents of such Seller; or (iii) any Contract to which
such Seller is a party in connection with the execution and delivery by it of
this Agreement and the other Transaction Documents to which it is or shall
become a party and the consummation of the transactions contemplated herein and
therein.

 

8

--------------------------------------------------------------------------------


 

(d)                                 No Conflicts.  Neither the execution,
delivery or performance by such Seller of the Transaction Documents to which it
is or shall be a party, nor the consummation by such Seller of the Contemplated
Transactions herein or therein, does or shall violate, conflict with, breach or
constitute a default under, or shall violate, conflict with, breach or
constitute a default under (in each case, with or without the giving of notice,
the lapse of time or both) any of the provisions of: (i) any of the
organizational documents of such Seller; (ii) any Contract; (iii) any Applicable
Law; or (iv) any Permit or Order or judgment applicable to such Seller.

 

(e)                                  All Necessary Consents.  Neither the
execution, delivery or performance by such Seller of this Agreement and the
other Transaction Documents to which it is or shall be a party, nor the
consummation by such Seller of the transactions contemplated herein or therein,
does or will: (i) require such Seller to obtain or make any consent, waiver,
approval, authorization, Order or Permit of, declaration, filing or registration
with, other action by, or notification to, any Governmental Authority or other
authority of any kind; or (ii) require the consent, waiver, approval,
authorization, notification or action of, by or to (as applicable) any other
Person pursuant to the terms and conditions of any Contract in order to avoid
any breach, default, violation, termination, modification or prepayment
thereunder and to avoid the acceleration or cancellation of any rights or
obligations thereunder.

 

(f)                                   Good Title. Seller owns, beneficially and
of record, good and marketable title to Notes being sold pursuant to this
Agreement, free and clear of any taxes or encumbrances; and at the Closing, the
Seller will convey to the Investor good and marketable title to such Notes, free
and clear of any security interests, liens, adverse claims, taxes or
encumbrances.

 

(g)                                  Brokers.  No broker, finder, investment
banker or other Person has been engaged by such Seller that is entitled to any
brokerage, finder’s or other fee or commission from such Seller in connection
with the transactions contemplated herein.

 

Each of the Investors acknowledges and agrees that each Seller does not make or
has not made any representations or warranties with respect to the Contemplated
Transactions hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV                       INDEMNIFICATION

 

4.1                               Indemnification of Investors. Subject to the
provisions of this Section 4.1, each Seller, severally and not jointly, will
indemnify and hold each of the Investors and each of its respective officers,
directors, Affiliates, agents and employees (each, an “Indemnified Party”)
harmless from any and all out-of-pocket loss, Liability, claim, charge, assessed
interest, judgment, fine, penalty, damage, fee or expense (including reasonable
legal, consultant, accounting and other professional fees and expenses and
including any mitigation cost and any cost of determining that there has been a
breach under this Agreement or any other Transaction Document) (collectively,
“Losses”) incurred by such Indemnified Party resulting from (a) any breach of
any representation and warranty of any Seller or Sellers (hereinafter referred
to singly or collectively, as appropriate, as the “Indemnifying Party”)
contained in this Agreement or in

 

9

--------------------------------------------------------------------------------


 

any other Transaction Document or (b) any failure by the Indemnifying Party to
perform any covenant or agreement hereunder, under any other Transaction
Document or under any agreement contemplated hereby or thereby (unless such
action is based upon a breach of the Investor’s representations, warranties or
covenants under this Agreement or any violations by an Investor of state or
federal securities laws or any conduct by an Investor which constitutes fraud,
gross negligence, willful misconduct or malfeasance).  For purposes of
determining the amount of Losses incurred with respect to a breach of any
representation or warranty contained in this Agreement, any other Transaction
Document or any certificate delivered pursuant to this Agreement or any other
Transaction Document, each such representation or warranty shall be read without
reference to “materiality” or “Material Adverse Effect” qualifier.  The
Indemnified Parties shall be third party beneficiaries of this Section 4.1, each
of whom may enforce the provisions of this Section 4.1.

 

4.2                               Limitations on Indemnification.  In no event
shall any Indemnified Party be entitled to double recovery hereunder.  If any
circumstance constitutes a breach of more than one representation, warranty or
covenant, the Indemnified Party(ies) shall only be entitled to recover once in
respect of such circumstance.  The right to indemnification, recovery of Losses
or any other remedy shall not be affected by any investigation conducted with
respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
any other Transaction Document or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with any representation, warranty, covenant or
agreement made by the Indemnifying Party, or any other matter.  The waiver of
any condition based on the accuracy of any such representation or warranty, or
on the performance of or compliance with any such covenant or agreement, shall
not affect the right to indemnification, recovery of Losses or any other remedy
based on any such representation, warranty, covenant or agreement.  No
Indemnified Party shall be required to show reliance on any representation,
warranty, certificate or other agreement in order.  In no event shall the
liability of a Seller be greater in amount than the dollar amount of the
proceeds received by such Seller upon the sale of such Seller’s Notes to any
Investor pursuant to this Agreement.

 

4.3                               Procedures.  If any action shall be brought
against any Indemnified Party in respect of which indemnity may be sought
pursuant to this Agreement, the Indemnified Party shall promptly cause written
notice (the “Third Party Notice”) of the assertion of such Legal Proceeding to
be forwarded to the Indemnifying Party.  The Indemnifying Party shall have the
right, at its sole option and expense, by providing written notice to the
Indemnified Party, to (i) take control of the defense and investigation of such
Legal Proceeding, (ii) employ and engage attorneys of its own choice (subject to
the prior written approval of the Indemnified Party, such approval not to be
unreasonably withheld, conditioned or delayed) to handle and defend the same, at
the Indemnifying Party’s sole cost, risk and expense and (iii) compromise or
settle such Legal Proceeding, which compromise or settlement shall be made only
with the prior written consent of the Indemnified Party; provided, that such
consent shall not be required if such settlement (x) includes an unconditional
release of the Indemnified Party, (y) otherwise provides solely for payment of
monetary damages for which the Indemnifying Party shall be responsible and no
other form of relief or penalty, (y) shall not increase the tax liability of the
Indemnified Party for any taxable year or other taxable period and (z) does not
involve the admission of liability or wrongdoing on the part of the Indemnified
Party.  The Indemnified Party shall, at the Indemnifying Party’s expense,
cooperate in all reasonable respects with the Indemnifying Party

 

10

--------------------------------------------------------------------------------


 

and its attorneys in the investigation, trial and defense of such Legal
Proceeding and any appeal arising therefrom, and the Indemnified Party may, at
its own cost, monitor and further participate in the investigation, trial and
defense of such Legal Proceeding and any appeal arising therefrom. 
Notwithstanding the Indemnifying Party’s election to assume the defense of such
Legal Proceeding, the Indemnified Party shall have, upon giving prior written
notice to the Indemnifying Party, the right to employ one separate counsel and
to participate in the defense of such Legal Proceeding, and the Indemnifying
Party shall bear the reasonable fees, costs and expenses of such separate
counsel for the Indemnified Party if, but only if, the Indemnified Party shall
have reasonably concluded in good faith that (x) an actual or potential conflict
of interest (including one or more legal defenses or counterclaims available to
it or to other Indemnified Parties that are different from or additional to
those available to the Indemnifying Party) makes it inappropriate in the
reasonable judgment of the Indemnified Party (upon and in conformity with the
advice of counsel) for the same counsel to represent both the Indemnified Party
and the Indemnifying Party or (y) the claim seeks nonmonetary relief which, if
granted, could materially and adversely affect the Indemnified Party or its
Affiliates.  If the Indemnifying Party elects not to defend against such Legal
Proceeding, does not, within fifteen (15) days after receipt of the Third Party
Notice (or such earlier date, if the failure to assume the defense by such
earlier date would materially impair the ability of the indemnified party to
defend such Legal Proceeding), acknowledge in writing its intent to assume the
defense of such Legal Proceeding pursuant to this Section 4.3, contests its
obligation to indemnify the Indemnified Party in connection with such Legal
Proceeding, or fails to defend against such Legal Proceeding with reasonable
diligence, the Indemnified Party may defend against such Legal Proceeding, in
which cases the costs of defending such Legal Proceeding shall constitute
indemnifiable Losses under this Article IV, and the Indemnifying Party shall
have the right to participate therein at its own cost.  If the Indemnified Party
defends any Legal Proceeding, then it shall keep the Indemnifying Party
regularly apprised of the status of the Legal Proceeding and the Indemnifying
Party shall reimburse the Indemnified Party for the reasonable expenses of
counsel engaged by the Indemnified Party to defend such Legal Proceeding upon
submission of periodic bills unless (A) the Indemnifying Party is asserting in
good faith a bona fide contest to its obligation to indemnify the Indemnified
Party and (B) the Indemnifying Party deposits in escrow in a manner and with an
escrow agent reasonably satisfactory to such Indemnified Party all amounts that
would have been payable to such Indemnified Party under this sentence in the
absence of such a contest as and when such amounts would have been payable.  In
no event shall the Indemnified Party be entitled to compromise or settle any
Legal Proceeding without the prior written consent of the Indemnifying Party,
such consent not to be unreasonably withheld, conditioned or delayed.  If a
claim for Losses (a “Claim”) is to be made by any Indemnified Party not in
connection with a Legal Proceeding instituted by a third party, such Indemnified
Party shall give written notice (a “Claim Notice”) to the Indemnifying Party
reasonably promptly after such Indemnified Party becomes aware of any fact,
condition or event giving rise to Losses for which indemnification may be sought
under this Section 4.3.  If the Indemnifying Party notifies the Indemnified
Party that it does not dispute the Claim described in such Claim Notice, the
Losses identified in the Claim Notice shall be conclusively deemed a liability
of the Indemnifying Party.  After any final judgment or award shall have been
rendered by a court, arbitration board or administrative agency of competent
jurisdiction, and the time in which to appeal therefrom has expired, or a
settlement shall have been consummated, or the Indemnified Party and the
Indemnifying Party shall have arrived at a mutually binding agreement with
respect to a Legal Proceeding hereunder,

 

11

--------------------------------------------------------------------------------


 

the Indemnified Party shall forward to the Indemnifying Party notice of any sums
due and owing by the Indemnifying Party pursuant to this Agreement with respect
to such matter and, unless the Indemnifying Party in good faith disputes any
such amounts, the Indemnifying Party shall promptly pay such amounts.

 

ARTICLE V                            MISCELLANEOUS

 

5.1                               Termination.  This Agreement may be terminated
by (i) any Investor or (ii) any Seller, as to such Investor’s or Seller’s
respective obligations hereunder only and without any effect whatsoever on the
obligations between the other Investors and the other Sellers, in either case by
written notice to the other parties, if the Closing has not been consummated on
or before August 31, 2017; provided, however, that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties).

 

5.2                               Fees and Expenses.  Except as expressly set
forth in the other Transaction Documents to the contrary, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

5.3                               Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

5.4                               Notices.  Any and all notices, requests,
consents, or other communications or deliveries required or permitted to be
provided hereunder shall be in writing and shall be deemed given and effective
on the earliest of (a) the date of transmission, if such notice or communication
is delivered by hand or via facsimile to 5:30 p.m. (Eastern time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered by hand or via facsimile on a day that is not a
Trading Day or later than 5:30 p.m. (Eastern time) on any Trading Day, (c) the
2nd Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given, if addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph:

 

if to an Investor, at its address set forth on its signature page.

 

with a copy (which shall not constitute notice) to:

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attention: Jack Miles

Facsimile: (212) 808-7897

Email: jmiles@kelleydrye.com

 

12

--------------------------------------------------------------------------------


 

if to a Seller, at its address as set forth on its signature page.

 

5.5                               Amendments; Waivers.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by each Seller and each Investor
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

 

5.6                               Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.  All references in this Agreement to Sections, Schedules or
Exhibits, unless otherwise expressed or indicated are to the Sections, Schedules
or Exhibits of this Agreement.

 

5.7                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns.  Each Investor may assign any or all of its rights under this
Agreement to any Person to whom such Investor assigns or transfers any Notes,
provided such transferee agrees in a writing reasonably satisfactory to the
Company to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investor”.

 

5.8                               No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise expressly
set forth in Section 4.1.

 

5.9                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof that would require the application of the Laws of any
other jurisdiction.  Each party agrees that all Legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
an improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process

 

13

--------------------------------------------------------------------------------


 

and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

5.10                        Survival.  The representations, warranties,
covenants and other agreements contained herein shall survive the Closing and
the delivery of the Notes as applicable for the applicable statute of
limitations.  Each Seller and each Investor shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

5.11                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

5.12                        Severability.  If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

 

5.13                        Remedies.  In addition to being entitled to exercise
all rights and remedies provided herein or granted by Law, including recovery of
damages, each of the Investors and each of the Sellers will be entitled to
specific performance under the Transaction Documents.  The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

5.14                        Independent Nature of Sellers’ Obligations and
Rights.  The obligations of each Seller under any Transaction Document are
several and not joint with the obligations of any other Seller, and no Seller
shall be responsible in any way for the performance of the obligations of any
other Seller under any Transaction Document.  Nothing contained herein or in any
Transaction Document, and no action taken by any Seller pursuant thereto, shall
be deemed to

 

14

--------------------------------------------------------------------------------


 

constitute the Sellers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Sellers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Seller shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Seller to be
joined as an additional party in any proceeding for such purpose.  Each Seller
has been represented by its own separate legal counsel in their review and
negotiation of the Transaction Documents.

 

5.15                        Independent Nature of Investors’ Obligations and
Rights.  Except as expressly provided therein, the obligations of each Investor
under any Transaction Document are several and not joint with the obligations of
any other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under any Transaction
Document.  Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.  Each Investor has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents.

 

5.16                        Construction.  The parties agree that each of them
and/or their respective counsel has reviewed and had an opportunity to revise
the Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.

 

(Signature Pages Follow)

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

INVESTOR:

[NAME]

 

 

 

 

 

By:

/s/ INVESTORS

 

 

Name:

 

 

Title:

 

Address:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile: (   )    -                

 

 

 

Email:

 

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SELLER:

[NAME]

 

 

 

 

 

By:

/s/ SELLERS

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile: (   )    -                

 

 

Email:

 

 

 

Copies of notices to be sent to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile: (   )    -

 

 

Email:

 

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

PJC:

PJC Investments, LLC

 

 

 

 

 

By:

/s/ Patrick J. Curry

 

 

Name: Patrick J. Curry

 

 

Title: Manager

 

 

Address:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile: (   )    -                        

 

 

Email:

 

 

 

 

 

 

 

 

Copies of notices to be sent to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile: (   )    -

 

 

Email:

 

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTE
NUMBER

 

SELLER

 

PRINCIPAL
AMOUNT OF
SENIOR NOTES

 

AGGREGATE
PURCHASE
PRICE

 

A-1

 

MICHAEL CROW

 

$

50,000.00

 

$

50,000.00

 

A-2

 

THOMAS R. KAPLAN

 

$

25,000.00

 

$

25,000.00

 

A-3

 

RICHARD O’CONNELL

 

$

70,000.00

 

$

70,000.00

 

A-4

 

GEORGE NATHAN

 

$

50,000.00

 

$

50,000.00

 

A-5

 

LUCIANO MORELLI

 

$

200,000.00

 

$

200,000.00

 

A-6

 

JEFFREY KEIZER

 

$

80,000.00

 

$

80,000.00

 

A-7

 

GERALD HELLERMAN

 

$

100,000.00

 

$

100,000.00

 

A-8

 

OPPORTUNITY PARTNERS LP

 

$

200,000.00

 

$

200,000.00

 

A-9

 

FULL VALUE PARTNERS LP

 

$

185,000.00

 

$

185,000.00

 

A-10

 

MCM OPPORTUNITY PARTNERS LP

 

$

25,000.00

 

$

25,000.00

 

A-11

 

CALAPASAS WEST PARTNERS LP

 

$

65,000.00

 

$

65,000.00

 

A-12

 

FULL VALUE SPECIAL SITUATIONS FUND LP

 

$

30,000.00

 

$

30,000.00

 

A-13

 

STEADY GAIN PARTNERS LP

 

$

115,000.00

 

$

115,000.00

 

A-14

 

MERCURY PARTNERS LP

 

$

70,000.00

 

$

70,000.00

 

A-15

 

SPECIAL OPPORTUNITIES FUND, INC.

 

$

500,000.00

 

$

500,000.00

 

A-16

 

PARK LAKES, LLC

 

$

200,000.00

 

$

200,000.00

 

A-17

 

HERITAGE DRIVE CAPITAL, LLC

 

$

400,000.00

 

$

400,000.00

 

A-18

 

RICHARD DAYAN

 

$

90,000.00

 

$

90,000.00

 

A-19

 

AARON S. ADLER

 

$

25,000.00

 

$

25,000.00

 

 

--------------------------------------------------------------------------------


 

A-20

 

LAWRENCE N. ADLER

 

$

25,000.00

 

$

25,000.00

 

A-21

 

JASON L. ADLER

 

$

25,000.00

 

$

25,000.00

 

A-23

 

ANCORA CATALYST FUND LP

 

$

500,000.00

 

$

500,000.00

 

A-24

 

MERLIN PARTNERS LP

 

$

250,000.00

 

$

250,000.00

 

A-25

 

GILBERT NATHAN

 

$

150,000.00

 

$

150,000.00

 

A-28

 

CORRIB MASTER FUND LTD

 

$

3,000,000.00

 

$

3,000,000.00

 

A-29

 

LONG BALL PARTNERS, LLC

 

$

2,000,000.00

 

$

2,000,000.00

 

A-30

 

INDABA CAPITAL FUND, L.P.

 

$

10,000,000.00

 

$

10,000,000.00

 

A-36

 

ANTONY MITCHELL

 

$

25,000.00

 

$

25,000.00

 

A-37

 

RANGELEY CAPITAL PARTNERS, LP

 

$

175,000.00

 

$

175,000.00

 

A-38

 

RANGELEY CAPITAL PARTNES II, LP

 

$

95,000.00

 

$

95,000.00

 

A-39

 

RANGELEY CAPITAL SPECIAL OPPORTUNITIES FUND, LP

 

$

30,000.00

 

$

30,000.00

 

A-40

 

JEFFERIES LLC

 

$

2,263,000.00

 

$

2,263,000.00

 

A-41

 

JEFFERIES LLC

 

$

536,000.00

 

$

536,000.00

 

A-42

 

JEFFERIES LLC

 

$

1,326,000.00

 

$

1,326,000.00

 

B-1

 

KURT M. HOFFMAN

 

$

200,000.00

 

$

200,000.00

 

B-2

 

ALPIN FAMILY REVOCABLE TRUST UAD 04/24/03

 

$

200,000.00

 

$

200,000.00

 

C-2

 

GMP SECURITIES LP ITF #600-FA1-F

 

$

1,000,000.00

 

$

1,000,000.00

 

C-3

 

RBC DOMINION SECURITIES IN TRUST FOR GEORGE ANDREW FITCH 7018201520

 

$

100,000.00

 

$

100,000.00

 

C-4

 

INVESTOR COMPANY, ITF A/C 7X9321F JARR FAMILY TRUST

 

$

295,000.00

 

$

295,000.00

 

C-16

 

CORRIB MASTER FUND, LP

 

$

238,000.00

 

$

238,000.00

 

 

--------------------------------------------------------------------------------


 

C-17

 

DG VALUE PARTNERS, LP

 

$

44,000.00

 

$

44,000.00

 

C-18

 

DG VALUE PARTNERS II MASTER FUND, LP

 

$

193,000.00

 

$

193,000.00

 

C-19

 

CORRIB MASTER FUND LTD.

 

$

1,500,000.00

 

$

1,500,000.00

 

C-20

 

JEFFERIES LLC

 

$

2,000,000.00

 

$

2,000,000.00

 

C-21

 

JEFFERIES LLC

 

$

500,000.00

 

$

500,000.00

 

C-22

 

JEFFERIES LLC

 

$

850,000.00

 

$

850,000.00

 

 

INVESTORS

 

Investor

 

Principal Amount of Senior
Notes

 

Aggregate Purchase Price

 

EVERMORE GLOBAL VALUE FUND

 

$

9,358,000

 

$

9,358,000

 

THE REGENTS OF THE UNIVERSITY OF MICHIGAN

 

$

3,905,000

 

$

3,905,000

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx140)

 

$

1,474,000

 

$

1,474,000

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx138)

 

$

6,263,000

 

$

6,263,000

 

FULL VALUE PARTNERS, LP

 

$

580,000

 

$

580,000

 

OPPORTUNITY PARTNERS, LP

 

$

590,000

 

$

590,000

 

FULL VALUE SPECIAL SITUATIONS FUND, LP

 

$

105,000

 

$

105,000

 

MCM OPPORTUNITY PARTNERS, LP

 

$

115,000

 

$

115,000

 

CALAPASAS WEST PARTNERS, LP

 

$

220,000

 

$

220,000

 

MERCURY PARTNERS, LP

 

$

340,000

 

$

340,000

 

 

--------------------------------------------------------------------------------


 

STEADY GAIN PARTNERS, LP

 

$

450,000

 

$

450,000

 

SPECIAL OPPORTUNITIES FUND, INC.

 

$

1,600,000

 

$

1,600,000

 

OPAL SHEPPARD OPPORTUNITIES FUND I LP

 

$

3,500,000

 

$

3,500,000

 

MIMESIS CAPITAL PARTNERS LLC

 

$

1,500,000

 

$

1,500,000

 

 

--------------------------------------------------------------------------------